LO
2
12
LS
14
15
16
1’
18
19
20
21
22
23
24
29
26

27

28

Case 5:19-cr-00350-JGB Document 1 Filed 11/05/19 Page 1lof2 Page ID#:1

 

O0:€ Hd S~ AON &1i2

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, E HER: 19 - 0 3 5 0 Jia
aoe

Plaintiff, INFORMATION

 

Vv. [43 C.F.R. § 8365.1=-4(a) (2):
Creating a Hazard and Nuisance]

BRETT A. RIESER,
[CLASS A MISDEMEANOR]

Defendant.

 

 

 

 

The United States Attorney charges:
[43 C.F.R. § 8365.1-4(a) (2) ]
On or about May 21, 2017, on land managed by the Bureau of Land
Management, in Riverside County, within the Central District of

California, defendant BRETT A. RIESER knowingly and willfully created

//
//
ff
fi
ii
il

 

tr

rm
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26

27

PR

 

 

Case 5:19-cr-00350-JGB’ Document 1. Filed'11/05/19 Page’2 of 2 Page ID #:2

a hazard and nuisance by discharging a firearm within one mile of an

incorporated city.

NICOLA T.

HANNA

United States Attorney

BRANDON D.

lard T. ty

bv Brandan Pp. For

FOX

Assistant United States Attorney
Chief, Criminal Division

JOSEPH B. WIDMAN
Assistant United States Attorney
Chief, Riverside Branch Office

ELI A. ALCARAZ
Assistant United States Attorney
Riverside Branch Office

 
